DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 8 contain allowable subject matter, and therefore dependent claims 2-7, and 9-14 contain allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

The instant Application No. 16/939,996 is rejected on the grounds of nonstatutory double patenting as being unpatentable over US Patent No. 10,728,614 as further noted is the map below. Claims 1-20 of the instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent stated.

Instant Application 
No. 16/939,996
Claim no.
U.S. Patent 
No. 10,728,614
Claim no.
1. An apparatus comprising: memory; and processor circuitry to execute computer readable instructions to: 


determine weight adjustments based on a ratio of (A) a first dot product of (i) attribute data and (ii) a difference between first aggregate panelist data and second seed panelist data, and (B) a second dot product of the attribute data and the attribute data, 


the first aggregate panelist data based on the attribute data, the attribute data corresponding to a seed panel; 


determine weight estimates based on the weight adjustments, the weight estimates to replicate respective seed panelists in the seed panel; and replicate respective ones of the seed panelists based on the weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices.
1. An apparatus comprising: a data organizer to: and a weight determiner to: 



determine weight adjustments based on a ratio of (A) a first dot product of (i) the attribute data to (ii) a difference between the estimated aggregate panelist data and aggregate seed panelist data, and (B) a second dot product of the attribute data to the attribute data; 


determine estimated aggregate panelist data based on attribute data corresponding to a seed panel;



iteratively adjust the weight estimates based on the weight adjustments to generate final weight estimates; and replicate respective ones of the seed panelists based on the final weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices.
2. The apparatus of claim 1, wherein the processor circuitry is to determine the first aggregate panelist data by combining attributes 

3. The apparatus of claim 1, wherein the processor circuitry is to: determine an error based on an equal distribution of initial weights; and set respective ones of the weight estimates based on the error.
3. The apparatus of claim 1, wherein when the weight estimates are not known, the data organizer is to: determine a minimum error based on an equal distribution of weights; and set the weight estimates to be the minimum error.
4. The apparatus of claim 1, wherein the weight estimates are adjusted weight estimates, and the processor circuitry is to: access an initial weight estimate corresponding to a first one of the seed panelists; determine a first weight adjustment for the first one of the seed panelists; determine a first one of the adjusted weight estimates for the first one of the seed panelists; and when the first one of the adjusted weight estimates is not substantially equal to the initial weight estimate: update the initial weight estimate based on the first one of the adjusted weight estimates; and update the first aggregate panelist data based on a difference between the initial weight estimate and the first one of the adjusted weight estimates.
4. The apparatus of claim 1, wherein the weight determiner is to: access one of the weight estimates corresponding to a first one of the seed panelists; determine a first weight adjustment for the first one of the seed panelists; determine an adjusted first one of the weight estimates for the first one of the seed panelists; and when the adjusted first one of the weight estimates is not substantially equal to the first one of the weight estimates: update (A) the first one of the weight estimates based on the adjusted first one of the weight estimates and (B) the estimated aggregate panelist data based on a difference between the first one of the weight estimates and the adjusted first one of the weight estimates; and continue to adjust the first one of the weight estimates.
5. The apparatus of claim 4, wherein the initial weight estimate is a first initial weight estimate, and when the first initial weight estimate is substantially equal to the first one of the adjusted weight estimates, the processor circuitry is to adjust a second initial weight for a second one of the seed panelists.
  5. The apparatus of claim 4, wherein when the first one of the weight estimates is substantially equal to the adjusted first one of the weight estimates, the weight determiner is to iteratively adjust a second one of the weight estimates for a second one of the seed panelists.
6. The apparatus of claim 4, wherein the processor circuitry is to determine the first weight adjustment for the first one of the seed panelists based on a comparison of an aggregated data error and attributes of the first one of the seed panelists.
6. The apparatus of claim 4, wherein the weight determiner is to determine the first weight adjustment for the first one of the seed panelists based on a comparison of an aggregated data error and attributes of the first one of the seed panelists.
7. The apparatus of claim 6, wherein the aggregated data error corresponds to a difference between the first aggregate panelist data and input aggregate panelist data.
7. The apparatus of claim 6, wherein the aggregated data error corresponds to a difference between the estimated aggregate panelist data and the input aggregate panelist data.
8. An apparatus comprising: means for 

generating a synthetic audience, the means for generating to: 


determine weight adjustments based on a ratio of (A) a first dot product of (i) attribute data and (ii) a difference between first aggregate panelist data based and second seed panelist data, and (B) a second dot product of the attribute data and the attribute data, 


the first aggregate panelist data based on the attribute data, the attribute data corresponding to a seed panel; 


determine weight estimates based on the weight adjustments, the weight estimates to replicate respective seed panelists in the seed panel; and 

replicate respective ones of the seed panelists based on the weight estimates to generate the synthetic audience, the synthetic audience representative of return path data reported by a plurality of media devices.



determining…, weight estimates to replicate respective seed panelists in the seed panel; 


determining, …, weight adjustments based on a ratio of (A) a first dot product of (i) the attribute data to (ii) a difference between the estimated aggregate panelist data and aggregate seed panelist data, and (B) a second dot product of the attribute data to the attribute data;


determining, by executing an instruction with a processor, estimated aggregate panelist data based on attribute data corresponding to a seed panel;


 generating, …, final weight estimates by iteratively adjusting the weight estimates based on the weight adjustments; and

replicating,…, respective ones of the seed panelists based on the final weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices.
9. The apparatus of claim 8, wherein the means for generating is to determine the first aggregate panelist data by combining attributes of seed panelists of the seed panel according to the weight estimates.
9. The method of claim 8, wherein when the weight estimates are known, the determining of the estimated aggregate panelist data includes combining attributes of seed panelists of the seed panel based on the weight estimates.
10. The apparatus of claim 8, wherein the means for generating is to: determining an error based on an equal distribution of initial weights; and setting respective ones of the weight estimates based on the error.
10. The method of claim 8, wherein when the weight estimates are known, the determining of the estimated aggregate panelist data includes: determining a minimum error based on an equal distribution of weights; and setting the weight estimates to be the minimum error.
11. The apparatus of claim 8, wherein the weight estimates are adjusted weight estimates, and the means for generating is to:

access an initial weight estimate corresponding to a first one of the seed panelists; determine a first weight adjustment for the first one of the seed panelists; determine a first one of the adjusted weight estimates for the first one of the seed panelists; and when the first one of the adjusted weight estimates is not substantially equal to the initial weight estimate: update the initial weight estimate based on the first one of the adjusted weight estimates; and update the first aggregate panelist data based on a difference between the initial weight estimate and the first one of the adjusted weight estimates.

11. The method of claim 8, wherein the iteratively adjusting of the weight estimates includes: 


accessing a first weight estimate corresponding to a first seed panelist; determining a first weight adjustment for the first seed panelist; determining an adjusted weight estimate for the first seed panelist; and when the adjusted weight estimate is not substantially equal to the first weight estimate: updating (A) the first weight estimate based on the adjusted weight estimate and (B) the estimated aggregate panelist data based on a difference between the first weight estimate and the adjusted weight estimate; and continuing to adjust the first weight estimate
12. The apparatus of claim 11, wherein the initial weight estimate is a first initial weight estimate, and when the first initial weight estimate is substantially equal to the first one of the adjusted weight estimates, the means for 

13. The apparatus of claim 11, wherein the means for generating is to determine the first weight adjustment for the first one of the seed panelists based on a comparison of an aggregated data error and attributes of the first one of the seed panelists.
13. The method of claim 11, wherein the determining of the first weight adjustment for the first seed panelist is based on a comparison of an aggregated data error and attributes of the first seed panelist.
14. The apparatus of claim 13, wherein the aggregated data error corresponds to a difference between the first aggregate panelist data and input aggregate panelist data.
14. The method of claim 13, wherein the aggregated data error corresponds to a difference between the estimated aggregate panelist data and the input aggregate panelist data.


15. An apparatus comprising: memory; and processor circuitry to execute computer readable instructions to 

generate a synthetic audience corresponding to return path data, 


the return path data corresponding to tuning records associated with a plurality of media devices, 

at least a subset of the plurality of media devices corresponding to a seed panel,

 the synthetic audience to include panelists in the seed panel and additional audience members, the seed panelists represented by weight estimates, the weight estimates based on attribute data corresponding to the subset of the media devices.  

8. A method comprising: 



determining…, weight estimates to replicate respective seed panelists in the seed panel; 


determining, by executing an instruction with a processor, estimated aggregate panelist data based on attribute data corresponding to a seed panel;


 generating, …, final weight estimates by iteratively adjusting the weight estimates based on the weight adjustments; and

replicating,…, respective ones of the seed panelists based on the final weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices.
16. The apparatus of claim 15, wherein the processor circuitry is to generate the synthetic audience corresponding to the return path data by replicating respective ones of the seed panelists based on the weight estimates.  

8. A method comprising: 
determining…, weight estimates to replicate respective seed panelists in the seed panel; 

generating, …, final weight estimates by iteratively adjusting the weight estimates based on the weight adjustments; and

replicating,…, respective ones of the seed panelists based on the final weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices.
17. The apparatus of claim 15, wherein the weight estimates based on weight adjustments, the processor circuitry is to determine weight adjustments based on attribute data, first aggregate panelist data, and second seed 


2. The apparatus of claim 1, wherein when the weight estimates are known, the data organizer is to determine the estimated aggregate panelist data by combining attributes of seed panelists of the seed panel according to the weight estimates.
18. The apparatus of claim 17, wherein the processor circuitry is to determine the first aggregate panelist data by combining attributes of seed panelists of the seed panel according to the weight estimates.  

2. The apparatus of claim 1, wherein when the weight estimates are known, the data organizer is to determine the estimated aggregate panelist data by combining attributes of seed panelists of the seed panel according to the weight estimates.
19. The apparatus of claim 17, wherein the weight estimates are adjusted weight estimates, and the processor circuitry is to: 





access an initial weight estimate corresponding to a first one of the seed panelists; determine a first weight adjustment for the first one of the seed panelists; determine a first one of the adjusted weight estimates for the first one of the seed panelists; and when the first one of the adjusted weight estimates is not substantially equal to the initial weight estimate: update the initial weight estimate based on the first one of the adjusted weight estimates; and update the first aggregate panelist data based on a difference between the initial weight estimate and the first one of the adjusted weight estimates.
1. An apparatus comprising: … iteratively adjust the weight estimates based on the weight adjustments to generate final weight estimates; …


4. The apparatus of claim 1, wherein the weight determiner is to: 

access one of the weight estimates corresponding to a first one of the seed panelists; determine a first weight adjustment for the first one of the seed panelists; determine an adjusted first one of the weight estimates for the first one of the seed panelists; and when the adjusted first one of the weight estimates is not substantially equal to the first one of the weight estimates: update (A) the first one of the weight estimates based on the adjusted first one of the weight estimates and (B) the estimated aggregate panelist data based on a difference between the first one of the weight estimates and the adjusted first one of the weight estimates; and continue to adjust the first one of the weight estimates.
20. The apparatus of claim 15, wherein the processor circuitry is to: determine an error based on an equal distribution of initial weights; and set respective ones of the weight estimates based on the error.

3. The apparatus of claim 1, wherein when the weight estimates are not known, the data organizer is to: determine a minimum error based on an equal distribution of weights; and set the weight estimates to be the minimum error. 


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrer (US 2012-007-2940), in view of Perez et al. (US 2010-019-1723).

Regarding claim 15, Fuhrer teaches an apparatus comprising: memory; and processor circuitry to execute computer readable instructions to generate a synthetic audience corresponding to return path data, the return path data corresponding to tuning records associated with a plurality of media devices, at least a subset of the plurality of media devices corresponding to a seed panel, the synthetic audience to include panelists in the seed panel and additional audience members, the seed panelists represented by estimates, the estimates based on attribute data corresponding to the subset of the media devices.
(In Fuhrer ¶0023 the system obtaining data from a first group of households with a more active prompt people meter and base metering device, and a second group of households with a passive base metering device. Further compiling the data from the two groups using the active prompt data to determine which of the members from the passive group are most likely watching/tuned to the monitored programming. Also see ¶0029, ¶0034. Where ¶0071 discloses the machine readable instructions comprise a program for execution by a processor.)

Although one of ordinary skill in the art might find it obvious that Fuhrer’s language “determining the ones that are most likely” implies that some type of weight is being applied to determine ranking, applicant’s weighting factor for the sample is not explicitly taught by Fuhrer. 

However, Perez teaches explicitly a weighting factor for the sample.
(In Perez ¶0033 data source characteristics include information related to the sample size of the data source including a corresponding weighting factor of the data sources. Further when one or more data sources identified in the database information pool do not include a corresponding weighted value, which is typically indicative of a geographic sample scope, the example data source weight calculator performs one or more weight calculations to generate a weighted value based on the corresponding geographic scope of the identified data source. And the example data source combiner combines one or more data sources to increase a representative sample size, which allows for one or more projections and/or market statistic calculations for larger populated areas of interest. ¶0055, ¶0058, ¶0062, ¶0069)

It would be obvious to one of ordinary skill in the art, to modify the teachings of the applied art with the teachings from Perez, so that the obtained sample, from the applied art, can be weighted to increase a representative sample size, which allows for one or more projections and/or market statistic calculations for larger populated areas of interest, as taught by Perez (¶0033).

Regarding claim 16, the combination of Fuhrer and Perez teaches apparatus of claim 15, wherein the processor circuitry is to generate the synthetic audience corresponding to the return path data by replicating respective ones of the seed panelists based on the weight estimates.
(In Perez ¶0033 data source characteristics include information related to the sample size of the data source including a corresponding weighting factor of the data sources. Further when one or more data sources identified in the database information pool do not include a corresponding weighted value, which is typically indicative of a geographic sample scope, the example data source weight calculator performs one or more weight calculations to generate a weighted value based on the corresponding geographic scope of the identified data source. And the example data source combiner combines one or more data sources to increase a representative sample size, which allows for one or more projections and/or market statistic calculations for larger populated areas of interest. ¶0055, ¶0058, ¶0062, ¶0069)

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrer (US 2012-007-2940), in view of Perez et al. (US 2010-019-1723) in view of Keskin et al. (US 2018/0073933).

Regarding claim 17, the combination of Fuhrer and Perez teaches apparatus of claim 15.

The combination of Fuhrer and Perez does not teach wherein the weight estimates based on weight adjustments, the processor circuitry is to determine weight adjustments based on attribute data, first aggregate panelist data, and second seed panelist data, the first aggregate panelist data based on the attribute data, the attribute data corresponding to the seed panel.

However, Keskin teaches
wherein the weight estimates based on weight adjustments, 
(In Keskin ¶0093-¶0096 the determined weights are refined based simulations or tests. Simulation or test data is then be input to an equation using the determined weights to compute an estimate. The estimated may then be compared with the data determined by the simulation or test. Where if the difference (error) between the estimated and the determined is equal to or below an error threshold, then the determined weights are be used. If the difference (error) is above the error threshold, then one or more of the weights are be adjusted. After the weight adjustment, an estimate is recomputed using the adjusted weights. The estimated is then be compared with the determined by the simulation or test. If the difference (error) is above the error threshold, then one or more of the weights are adjusted again, and the error is recomputed to determine whether the error is reduced to a value equal to or below the error threshold.  If the error is reduced to a value equal to or below the error threshold, then the readjusted weights are used.  If not, then the above process may be repeated until the error is reduced to a value equal to or below the error threshold.)
the processor circuitry is to determine weight adjustments based on attribute data, first aggregate panelist data, and second seed panelist data, the first aggregate panelist data based on the attribute data, the attribute data corresponding to the seed panel.


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Keskin, so that the measured data sets, from the applied art, can be weighted based on estimates, allowing for an error to be minimized, as taught by Keskin (¶0093-¶0096).

Regarding claim 19, the combination of Fuhrer, Perez and Keskin teaches apparatus of claim 17, 
wherein the weight estimates are adjusted weight estimates, and the processor circuitry is to: access an initial weight estimate corresponding to a first one of the seed panelists; determine a first weight adjustment for the first one of the seed panelists; determine a first one of the adjusted weight estimates for the first one of the seed panelists; and 
(In Keskin ¶0093-¶0096 the determined weights are refined based simulations or tests. Simulation or test data is then be input to an equation using the determined weights to compute an estimate. The estimated may then be compared with the data determined by the simulation or test. Where if the difference (error) between the estimated and the determined is equal to or below an error threshold, then the determined weights are be used. If the difference (error) is above the error threshold, then one or more of the weights are be adjusted. After the weight adjustment, an estimate is recomputed using the adjusted weights. The estimated is then be compared with the determined by the simulation or test. If the difference (error) is above the error threshold, then one or more of the weights are adjusted again, and the error is recomputed to determine whether the error is reduced to a value equal to or below the error threshold.  If the error is reduced to a value equal to or below the error threshold, then the readjusted weights are used.  If not, then the above process may be repeated until the error is reduced to a value equal to or below the error threshold.)
when the first one of the adjusted weight estimates is not substantially equal to the initial weight estimate: update the initial weight estimate based on the first one of the adjusted weight estimates; and update 
(In Keskin ¶0093-¶0096 the determined weights are refined based simulations or tests. Simulation or test data is then be input to an equation using the determined weights to compute an estimate. The estimated may then be compared with the data determined by the simulation or test. Where if the difference (error) between the estimated and the determined is equal to or below an error threshold, then the determined weights are be used. If the difference (error) is above the error threshold, then one or more of the weights are be adjusted. After the weight adjustment, an estimate is recomputed using the adjusted weights. The estimated is then be compared with the determined by the simulation or test. If the difference (error) is above the error threshold, then one or more of the weights are adjusted again, and the error is recomputed to determine whether the error is reduced to a value equal to or below the error threshold.  If the error is reduced to a value equal to or below the error threshold, then the readjusted weights are used.  If not, then the above process may be repeated until the error is reduced to a value equal to or below the error threshold.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhrer (US 2012-007-2940), in view of Perez et al. (US 2010-019-1723) in view of Keskin et al. (US 2018/0073933) in view of Ferren et al. (US 2013/0290233).

Regarding claim 18, the combination of Fuhrer, Perez, and Keskin teaches apparatus of claim 17. 

The combination of Fuhrer, Perez, and Keskin does not teach wherein the processor circuitry is to determine the first aggregate panelist data by combining attributes of seed panelists of the seed panel according to the weight estimates.

However, Ferren teaches wherein the processor circuitry is to determine the first aggregate panelist data by combining attributes of seed panelists of the seed panel according to the weight estimates.


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Ferren, so that the collected data sets, from the applied art, can be manipulated using mathematical functions, allowing for a collective data set encompassing a plurality of viewers, as taught by Ferren (¶0155).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhrer (US 2012-007-2940), in view of Perez et al. (US 2010-019-1723) in view of Hertz (US 2003/0037041).

Regarding claim 20, the combination of Fuhrer and Perez teaches the apparatus of claim 15.

The combination of Fuhrer and Perez does not teach wherein the processor circuitry is to: determine an error based on an equal distribution of initial weights; and set respective ones of the weight estimates based on the error.

However, Hertz teaches wherein the processor circuitry is to: determine an error based on an equal distribution of initial weights; and set respective ones of the weight estimates based on the error.
(In Hertz ¶0135 global weights are used as a default initial setting for a new sample. Gradient modification can then be employed to adjust the samples individual weights over time, so as minimize error.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Hertz, so that the collected data sets, from the applied art, can be weighted with a global weight, providing a minimized total error measure across samples, as taught by Hertz ¶0135.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 18, 2021